DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/872580, filed 07/10/2019 (see paragraph [0001] of the specification filed on 07/01/2020), Application No. 62/872446 filed 07/10/2019 (see paragraph [0006] of the specification filed on 07/01/2020),  and Applications No. 15/934563 (see Specification paragraph [0004] filed on 07/01/2020). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings were received on September 16, 2022.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.


Claim Objections
Claim 1 objected to because of the following informalities: 
claim number is omitted in the Amended claim; 
claim recites “RF source” in line 7 of the amended claim. The abbreviation is not defined earlier in the claim;  
claim recites “a input” in line 13 of the amended claim, that is grammatically incorrect;
claim recites “a Inverse Discrete Fourier Transforming” in lines 18-19 of the amended claim, that is grammatically incorrect;
Claim 5 objected to because of the following informalities: 
claim contains mistype in line 2 of the claim: “the baseband single” that should read “the baseband signal”;
claim recite the limitation in line 9-10 of the claim: “at the same location from the originating single” which is grammatically incorrect, that should read “at the same location, where the signal is originating”. 
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed September 16, 2022 have been fully considered but they are not persuasive. According to MPEP 2162    Policy Underlying 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph [R-08.2017]: “To obtain a valid patent, a patent application must contain a full and clear description of the invention for which a patent is sought in the manner prescribed by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. The requirement for an adequate written description ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent. The grant of a patent helps to foster and enhance the development and disclosure of new ideas and the advancement of scientific knowledge. Upon the grant of a patent in the U.S., information contained in the patent becomes a part of the information available to the public for further research and development, subject only to the patentee’s right to exclude others during the life of the patent.
In exchange for the patent rights granted, 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, sets forth the minimum requirements for the quality and quantity of information that must be contained in a patent application to justify the grant of a patent. As discussed in more detail below, the patentee must disclose sufficient information to demonstrate that the inventor had possession of the invention at the time of filing and to enable those skilled in the art to make and use the invention. The applicant must not conceal from the public the best way of practicing the invention that was known to the patentee at the time of filing the patent application. Failure to fully comply with the disclosure requirements could result in the denial of a patent, or in a holding of invalidity of an issued patent. In that Applicant submission, see Remarks page 7, submitted September 16, 2022: “The Applicant can't get into too much detail here, since the info is classified, but this is truly novel capability. As you can research and find, The Applicant has the US Patent for Wave Mechanics, and a 20-year agreement with the U.S Air Force and U.S. government for the rights to this technology” is not a valid argument concerning the claims rejection under 35 U.S.C. 112(a) and 35 U.S.C. 112(b). Claims amendments do not positively identify “the interrelationship and manipulation of a time domain signal, an incident signal / a reflected wave of an array to output and cause a desired result of wave construction” as requested by the Examiner in the Non-Final OA. The rejection of the claims 1-20 as amended under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) is respectfully maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 as amended are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1 as amended, claim recites “a method for wave construction for controlling, rotating, or shaping radio frequency or acoustic waves”.  However, there is no disclosure of the interrelationship and manipulation of a time domain signal, an incident signal / a reflected wave of an array to output and cause a desired result of wave construction such that a person of ordinary skill in the art could make and use the invention being claimed.  Thus, one skilled in the art cannot practice the invention without undue experimentation because the claim language merely recite to construct wave, not specifically of how to construct wave.

Claims 2-20 are rejected as depending on defected independent claim 1 and as the dependent claim including all the claim 1 limitations. Claim 1 being defective renders all dependent claims defective.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim 1 recites the limitation "the far field" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the electric field voltages and phases" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same equipotential voltage and phase characteristics" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the incident signal" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the incident wideband source signal " in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the signal" in line 20.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the signal content" in line 21.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the original carrier wave signal" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.  (Examiner’s note: from the legal standpoint terms “incident signal", "incident wideband source signal", "signal",  "the signal content" and "the original carrier wave signal" in lines 14, 16-17, 20, 21 and 22-23 respectively represent five distinguishable subject matters, each of which requires corresponding antecedent basis). 
Claim 1 recites the limitation "the same message signal content" in line 27.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the multiplication" in line 29.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the computed array antenna weights" in line 30.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the original desired message and carrier signal" in lines 30-31.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "a wideband incident signal" in line 32.  It is not clear if the claim refers to more than one "wideband incident signal" (see claim 1 lines 16-17). 
Claim 1 recites the limitation "the Digital to RF converter block" in line 33.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the far field rotated wavefront angle" in lines 35-36.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the direction" in line 36.  There is insufficient antecedent basis for this limitation in the claim. 

Claims 2-20 are depending on indefinite independent claim 1 and as the dependent claim includes all the claim 1 limitations. Claim 1 being indefinite renders all the dependent claims indefinite.

Claim 2 recites the limitation "a multiplicity of antennas in an array" in line 2.  It is unclear if more than one "multiplicity of antennas" and more than one "array" is claimed (see Claim 1 lines 3-4).
Claim 2 recites the limitation "the outgoing array weights" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the narrowband estimate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation "the baseband signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the incident steering vector weights" in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation "the composite Inverse DFT signal" in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation "the transmission steering vector weights" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation "the same location" in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation "the originating signal" in line 10. There is insufficient antecedent basis for this limitation in the claim. 

Claim 6 recites the limitation "the rnm components" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 10 recites the limitation "the incident signal Angle of Arrival (AOA)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "a multiplicity of (M) RF antennas or acoustic transducers" in line 2.  Claim 13 depends on claim 1. Claim 1 recites the limitation "a multiplicity of (M) RF source array antennas, or acoustic transducers" in lines 7-8 of the claim. It is not clear if the Applicant refers to more than one “multiplicity of (M) RF antennas or acoustic transducers” in the dependent claim and the claim staying higher in the line of dependency.

Claim 14 recites the limitation "the far field source antenna array" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation " the far field source outgoing signal wavefront" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the center of the signal" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 18, the claim language is incomprehensible and replete with unclear terms relations like “the inclusion of carrier frequency center f0 is important since the wave mechanics technique operates at the carrier frequency level” that does not involve positive limitations and is generally narrative.
Claim 18 recites the limitation "the new time domain signal vector" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the transmitter (multi-Channel) exciters" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the implementation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "an array" in line 2 of the claim. Claim 19 depends on claim 1. Claim 1 recites the limitation "a multiplicity of (M) RF source array antennas" in lines 7-8 of the claim. It is not clear if the Applicant refers to more than one “array” in the dependent claim and the claim staying higher in the line of dependency.

Claim 20 is depending on indefinite claim 19 and as the dependent claim includes all the claim 19 limitations. Claim 19 being indefinite renders all the dependent claims indefinite.

Examiner’s Note
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (U.S. Patent Application Publication 2018/0172583A1) teaches calculation methods for the reflectivity of normal incident wave on the interface, the absolute reflection critical angle of the wave, the relative reflection critical angle of the wave, and the refraction-reflection symmetrical angle of the wave.  These calculation methods can calculate the reflected wave energy on interface, the angle at which the incident wave would all be reflected on the interface and wave energy would be trapped, the angle at which the incident wave begins to be reflected, and the angle at which the reflected wave energy equals the refracted wave energy.  The provided calculation methods could be widely used in various fields such as light, electromagnetic waves, sound waves and etc.
Choe et al. (U.S. Patent 7,535,409B1) teaches a time-reversal imaging radar system for acquiring an image of a remote target includes an antenna array having a plurality of spaced-apart antennas, and a transceiver coupled to the antenna array for alternately transmitting a radar signal via the antenna array toward the target and for receiving target-reflected radar signals.  The transceiver includes means for multiple-pass time-reversing the transmitted and received radar signals whereby coherent beam focusing is realized at both the target and at the receiver to thereby enhance the resolution of the acquired target image.
Chang (U.S. Patent 7,834,807B2) teaches a retro-directive antenna for communicating with a geostationary satellite autonomously detects the direction from which a signal is received, and transmits a beam that points back along the same direction.  An array feed is used to illuminate a parabolic reflector. Each feed element of the retro-directive antenna is associated with a unique pointing direction of the beam in the far field.  As the transmit energy is switched to different feed elements, the far-field beam is scanned, making it possible to track a geostationary satellite in a slightly inclined orbit.  This eliminates the need for mechanical tracking and maintains high antenna gain in the direction of the geostationary satellite.  The use of a toroidal reflector with multiple linear array feeds spaced in the azimuth direction enables multi-beam operation, allowing multiple geostationary satellites, spaced by up to fifteen beam widths in azimuth, to be tracked simultaneously and independently.
Chang (U.S. Patent 8,395,546B2) teaches a receive only smart antenna with a command pointing option for communicating with geostationary satellites that autonomously detects the directions from which desired signal are received, and steer the multiple beams accordingly.  An array feed is used to illuminate a parabolic reflector.  Each feed element of the receive only smart antenna is associated with a unique beam pointing direction.  As a receiver is switched to different feed elements, the far-field beam is scanned, making it possible to track a geostationary satellite in a slightly inclined orbit.  This eliminates the need for mechanical tracking and maintains high antenna gain in the direction of the geostationary satellite.  The receive only smart antenna also features capabilities to form multiple simultaneous beams supporting operations of multiple geo-satellites in closely spaced slightly inclined orbits.  The designs can support orthogonal beams for enhanced bandwidth capacity via multiple beams with excellent spatial isolation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648